DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract contains the word “comprises” which is legal phraseology.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ANTENNA HAVING A CORE-SHEATH STRUCTURE FOR AN RFID TAG

Claim Objections
Claims 1, 9, 13 and 15 are objected to because of the following informalities:  
Claims 1, 13 and 15 contain(s) acronyms, however does not provide the full names. If the applicant is to claim the acronym, the full name should be referenced at 
Claim 9 recites “the number of turns” in lines 1 and 3 (with respect to the first yarn/tape and the second yarn/tape). There is insufficient antecedent basis for these limitations in the claim.  Suggested language is “a number of turns” for both recitations.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the core is over its full circumference surrounded by the sheath layer”.  It is unclear what the applicant means by the core being over its full circumference.  Please clarify.
	Claims not specifically addressed are indefinite due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2 and 12-15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugata (US 2006/0290497) in view of Wildschut (US 6,710,253).
With respect to claims 1 and 12-15, Sugata discloses a radio frequency identification (RFID) tag, comprising:
 a transponder chip (20) ([0211], [0225]); and 
an antenna (12) ([0211], [0223], [0225]); 
wherein the antenna is coupled to the transponder chip ([0211], [0225]); and
wherein the antenna comprises a metal wire or a strand of metal wires ([0226]).
Sugata also discloses a label having a textile carrier (4) and the claimed RFID tag ([0217], [0222]), and the antenna is integrated into the textile carrier ([0222]).  Sugata also discloses an apparel product having the claimed RFID tag ([0210], [0216], [0220]).  
Sugata fails to expressly disclose the structure and material of the metal wire(s).  More specifically, Sugata fails to expressly disclose the metal wire(s) comprise(s) a core-sheath structure; wherein the core-sheath structure comprises a core and a sheath layer; wherein the core is provided out of a first metal, wherein the core is over its full circumference surrounded by the sheath layer; wherein the sheath layer is provided out of stainless steel; and wherein the first metal has electrical conductivity higher than stainless steel; and the first metal being copper or a copper alloy.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the metal wire(s) to comprise(s) a core-sheath structure, wherein the core-sheath structure comprises a core and a sheath layer, wherein the core is provided out of a first metal, wherein the core is over its full circumference surrounded by the sheath layer, wherein the sheath layer is provided out of stainless steel; wherein the first metal has electrical conductivity higher than stainless steel, wherein the first metal is copper, in order to provide an antenna with good electrical conductivity while having good mechanical properties, as taught by Wildschut (col. 4, lines 16-18 and 30-35; col. 5, lines 42-51).
	With respect to claim 2, the modified Sugata discloses in Wildschut the antenna can have a diameter less than 250 µm (0.2 mm) (Wildschut: col. 5, lines 52-55).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugata modified by Wildschut as applied to claim 1 above, and further in view of Rietzler et al. (US 2010/0001078).
With respect to claim 3, Sugata addresses all the limitations of claim 1, and further discloses in Wildschut the ratio of the area of the core to the area of the sheath layer out of stainless steel is more than 1.2 (sheath is not more than 20% of the area of the combined core and sheath, thus the claimed ratio is necessarily greater than 1.2) (Wildschut: col. 4, lines 44-46).
However, Sugata fails to expressly disclose the antenna comprises a strand of metal wires.
	Nevertheless, it is well known in the art for a core of an antenna which is formed as a rope to comprise a strand of wires (35), as taught by Rietzler et al. ([0030], Fig. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core of the antenna to comprise a strand of wires in order to predictably provide an electrically conductive rope as the antenna.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugata modified by Wildschut as applied to claim 1 above, and further in view of Rietzler et al., Teng et al. (US 2014/0209690) and Lai et al. (US 2011/0303751).
With respect to claim 4, Sugata addresses all the limitations of claim 1.
However, Sugata fails to expressly disclose the antenna comprises a strand of metal wires, wherein the metal wires have a diameter less than 30 µm.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core of the antenna to comprise a strand of wires in order to predictably provide an electrically conductive rope as the antenna, wherein the metal wires have a diameter less than 30 µm, in order to provide an electrically conductive rope as the antenna while having a desired degree of sensitivity.

Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugata modified by Wildschut as applied to claim 1 above, and further in view of Sunshine et al. (US 10,145,036).
With respect to claims 5 and 6, the modified Sugata addresses all the limitations of claim 1.
	However, the modified Sugata fails to expressly disclose the antenna comprises an insulating polymer layer surrounding the metal wire or the strand of metal wires, wherein the insulating polymer is provided by a wrap of one or of a plurality of yarns; or wherein the insulating polymer layer is provided by a wrap of one or of a plurality of polymer tapes.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna to comprise an insulating polymer layer surrounding the metal wire or the strand of metal wires, wherein the insulating polymer is provided by a wrap of one or of a plurality of yarns, in order to shield the antenna from view.

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugata modified by Wildschut as applied to claim 5 above, and further in view of Kish et al. (US 2006/0022893).
With respect to claims 5 and 10, the modified Sugata addresses all the limitations of claim 1.
	However, the modified Sugata fails to expressly disclose the antenna comprises an insulating polymer layer surrounding the metal wire or the strand of metal wires, wherein the insulating polymer layer is provided by a polymer coating.
	It is well known in the art to provide an insulating polymeric coating to conductive fibers of an antenna in order to reduce a “skin effect” which is detrimental to an antenna’s performance, as taught by Kish ([0009], [0028]).
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugata modified by Wildschut as applied to claim 1 above, and further in view of Rietzler et al. and Rommel et al. (US 2010/0068495).
With respect to claim 11, the modified Sugata addresses all the limitations of claim 1.
However, the modified Sugata fails to expressly disclose the antenna comprises a strand of metal wires, and wherein the metal wires have a hexagonal cross section.
	Nevertheless, it is well known in the art for a core of an antenna which is formed as a rope to comprise a strand of wires (35), as taught by Rietzler et al. ([0030], Fig. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core of the antenna to comprise a strand of wires in order to predictably provide an electrically conductive rope as the antenna.
The combined teachings of the modified Sugata and Rietzler et al. disclose the invention set forth above, however they fail to expressly disclose the metal wires have a hexagonal cross section.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal wires to have a hexagonal cross section in order to provide optimal filament strength and improved fatigue life.

Claims 1-15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vleurinck et al. (US 2018/0248248) in view of Wildschut.
With respect to claims 1 and 12-15, Vleurinck et al. discloses a radio frequency identification (RFID) tag, comprising:
 a transponder chip (330) ([0066], Fig. 3); and 
an antenna (360) ([0066], Fig. 3); 
wherein the antenna is coupled to the transponder chip ([0066]); and
wherein the antenna comprises a metal wire or a strand of metal wires (stainless steel filaments) ([0067]).
Vleurinck et al. also discloses a label having a textile carrier (330) ([0066]) and the claimed RFID tag ([0066]), and the antenna is integrated into the textile carrier ([0066]).  Vleurinck et al. also discloses an apparel product having the claimed RFID tag ([0003], [0035], [0059]).  
Vleurinck et al. fails to expressly disclose the structure and material of the metal wire(s).  More specifically, Vleurinck et al. fails to expressly disclose the metal wire(s) comprise(s) a core-sheath structure; wherein the core-sheath structure comprises a 
	Vleurinck et al. discloses the antenna being a yarn made of metal wires ([0004]).  Wildschut teaches it is well known in the art for an electrically conductive rope or wire, which is able to be knitted or braided, to comprise fibers (filaments 3) having a core-sheath structure, wherein the core-sheath structure comprises a core and a sheath layer, wherein the core is provided out of a first metal (conduction zone 4 made of copper), wherein the core is surrounded by the sheath layer (support zone 5); wherein the sheath layer is provided out of stainless steel; and wherein the first metal has electrical conductivity higher than stainless steel (col. 1, lines 13-15; col. 3, lines 22-39; col. 3, line 58 – col. 4, line 2; col. 5, lines 36-43).  Since the sheath covers a circumference of the core, as best understood, Wildschut is considered to teach the core is surrounded by the sheath over the core’s full circumference.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the metal wire(s) to comprise(s) a core-sheath structure, wherein the core-sheath structure comprises a core and a sheath layer, wherein the core is provided out of a first metal, wherein the core is over its full circumference surrounded by the sheath layer, wherein the sheath layer is provided out of stainless steel; wherein the first metal has electrical conductivity higher than stainless steel, wherein the first metal is copper, in order to provide an antenna with good 
	With respect to claim 2, the modified Vleurinck et al. discloses the antenna can have a diameter less than 250 µm (0.23 mm) (Vleurinck: [0067]).
With respect to claim 3, the modified Vleurinck et al. discloses the antenna a strand of metal wires (Vleurinck: [0067]), and further discloses in Wildschut the ratio of the area of the core to the area of the sheath layer out of stainless steel is more than 1.2 (sheath is not more than 20% of the area of the combined core and sheath, thus the claimed ratio is necessarily greater than 1.2) (Wildschut: col. 4, lines 44-46).
With respect to claim 4, the modified Vleurinck et al. discloses in disclose the antenna comprises a strand of metal wires, wherein the metal wires have a diameter less than 30 µm (Vleurinck: [0067]).
	With respect to claims 5 and 6, the modified Vleurinck et al. discloses the antenna comprises an insulating polymer layer surrounding the metal wire or the strand of metal wires, wherein the insulating polymer layer is provided by a wrap of one or of a plurality of yarns, or wherein the insulating polymer layer is provided by a wrap of one or of a plurality of polymer tapes (Vleurinck: [0004], [0005]).
	With respect to claim 7, the modified Vleurinck et al. discloses the yarn or yarns, or the tape or tapes is/are wrapped around the metal wire or around the strand with more than 1000 turns per meter length of the metal wire or of the strand (Vleurinck: [0027]).
With respect to claim 8, the modified Vleurinck et al. discloses the metal wire or the strand is wrapped by a first yarn or by a first tape in S-direction; and wherein the 
With respect to claim 9, the modified Vleurinck et al. discloses a number of turns per meter with which the first yarn or first tape is wrapped around the metal wire or around the strand is the same as a number of turns per meter with which the second yarn or second tape is wrapped around the metal wire or around the strand (Vleurinck: [0027]).
	With respect to claim 10, the modified Vleurinck et al. discloses the insulating polymer layer is a polymer coating (Vleurinck: [0004], [0005]).
With respect to claim 11, the modified Vleurinck et al. discloses the antenna comprises a strand of metal wires; and wherein the metal wires have a hexagonal cross section (Vleurinck: [0030]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-9 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7 and 12-15 of U.S. Patent No. 10,290,918 in view of Wildschut.

INSTANT CLAIMS
PATENTED CLAIMS
1. (Original) RFID tag, comprising 

- a transponder chip; and
 - an antenna; 

wherein the antenna is coupled to the transponder chip; 

wherein the antenna comprises a metal wire or a strand of metal wires; 

wherein the metal wire(s) comprise(s) a core-sheath structure; 

wherein the core-sheath structure comprises a core and a sheath layer; 

wherein the core is provided out of a first metal, wherein the core is over its full circumference surrounded by the sheath layer; 

wherein the sheath layer is provided out of stainless steel; and 

wherein the first metal has electrical conductivity higher than stainless steel.


claim 1; wherein the antenna comprises an insulating polymer layer surrounding the metal wire or the strand of metal wires.

6. (Original) RFID tag as in claim 5, wherein the insulating polymer layer is provided by a wrap of one or of a plurality of yarns; or wherein the insulating polymer layer is provided by a wrap of one or of a plurality of polymer tapes.



wherein the antenna yarn comprises metal fibers, 

wherein the metal fibers are stainless steel fibers, 

wherein the antenna yarn is wrapped by at least one wrapping yarn thereby covering the full surface of the antenna yarn, and 

wherein the at least one wrapping yarn comprises non-electrically conductive fibers.


4. Antenna as in claim 1, wherein the at least one wrapping yarn is at least one tape.
2. (Original) RFID tag as in claim 1; wherein the antenna has a diameter less than 250 µm.

4. (Currently Amended) RFID tag as in claim 1, wherein the antenna comprises a strand of metal wires; and wherein the metal wires have a diameter less than 30 µm

2. Antenna as in claim 1, wherein the stainless steel fibers have an equivalent diameter less than 20 µm.
7. (Original) RFID tag as in claim 6; wherein the yarn or yarns, or the tape or tapes is/are wrapped around the metal wire or around the strand with more than 1000 turns per meter length of the metal wire or of the strand.  

5. Antenna as in claim 1, wherein each of the at least one wrapping yarns is wrapped around the antenna yarn with more than 1000 turns per meter length of the antenna yarn.
8. (Currently Amended) RFID tag as in claim 6; wherein the metal wire or the strand is wrapped by a first yarn or by a first tape in S- direction; and wherein the metal wire or the strand is wrapped by a second yarn or by a second tape in Z-direction.

6. Antenna as in claim 1, wherein the antenna yarn is wrapped by a wrapping yarn in S-direction; and wherein the antenna yarn is wrapped by a wrapping yarn in Z-direction


7. Antenna as in claim 6, wherein the number of wrapping turns of the wrapping yarn wrapping the antenna yarn in Z-direction are the same as the number of wrapping turns of the wrapping yarn wrapping the antenna yarn in S-direction.
13. (Currently Amended) Label comprising - a textile carrier; and - an RFID tag as in claim 1, wherein the RFID tag is bonded onto the textile carrier.

12. RFID tag comprising a transponder chip and an antenna as in claim 1, wherein the antenna is coupled to the transponder chip.
14. (Currently Amended) Label as in claim 13; wherein the antenna is integrated into the textile carrier, 

13. Assembly of a textile fabric and an RFID tag as in claim 12, wherein the RFID tag is fixed onto the textile fabric.

14. Assembly as in claim 13, wherein the antenna is fixed onto the textile fabric by means of one or by means of more than one stitching yarn.

15. (Currently Amended) Apparel product, comprising an RFID tag as in claim 1

15. Apparel product or bed sheet or pillow cover or towel comprising an assembly as claim 13.


The examiner notes that the non-electrical conductive fibers of the wrapping yarn are considered to be functionally equivalent to insulating fibers, and additionally, the metal fibers are functionally equivalent to metal wires.
The patented claims fail to expressly recite the metal wire(s) comprise(s) a core-sheath structure; wherein the core-sheath structure comprises a core and a sheath 
	Wildschut teaches it is well known in the art for an electrically conductive rope or wire, which is able to be knitted or braided, to comprise fibers (filaments 3) having a core-sheath structure, wherein the core-sheath structure comprises a core and a sheath layer, wherein the core is provided out of a first metal (conduction zone 4 made of copper), wherein the core is surrounded by the sheath layer (support zone 5); wherein the sheath layer is provided out of stainless steel; and wherein the first metal has electrical conductivity higher than stainless steel (col. 1, lines 13-15; col. 3, lines 22-39; col. 3, line 58 – col. 4, line 2; col. 5, lines 36-43).  Since the sheath covers a circumference of the core, as best understood, Wildschut is considered to teach the core is surrounded by the sheath over the core’s full circumference.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the metal wire(s) to comprise(s) a core-sheath structure, wherein the core-sheath structure comprises a core and a sheath layer, wherein the core is provided out of a first metal, wherein the core is over its full circumference surrounded by the sheath layer, wherein the sheath layer is provided out of stainless steel; wherein the first metal has electrical conductivity higher than stainless steel, wherein the first metal is copper, in order to provide an antenna with good electrical conductivity while having good mechanical properties, as taught by Wildschut (col. 4, lines 16-18 and 30-35; col. 5, lines 42-51).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Verhaeghe et al. (US 2018/0114107) discloses an antenna comprising a yarn having stainless steel fibers for an RFID tag.

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868.  The examiner can normally be reached on Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SUEZU ELLIS/Primary Examiner, Art Unit 2876